DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the doped tantalum nitride" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of this Office Action, it is assumed that the limitation intends to read “the doped tantalum nitride layer.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lakshmanan et al (US Patent Application Publication 2013/0140698).
Regarding claim 1, Lakshmanan et al disclose a method of forming an interconnect, the method comprising:
forming a doped tantalum nitride layer 230 on a substrate, the doped tantalum nitride layer having a first amount of dopant comprising one or more of ruthenium, tungsten or cobalt [see Fig. 2; see also paragraph 0034]; and
exposing the doped tantalum nitride layer to a plasma comprising one or more of helium or neon [see paragraph 0043].
Lakshmanan et al do not specify wherein the plasma treatment forms a treated doped tantalum nitride layer with a second amount of dopant less than the first amount of dopant. However, the instant specification discloses that the plasma treatment “results in a treated doped tantalum nitride layer … which has a decreased amount of dopant atoms … than the doped tantalum nitride layer.” This appears to indicate that the plasma treatment as disclosed by Lakshmanan et al, absent evidence to the contrary, would also achieve these results. 
Regarding claim 2, Lakshmanan et al disclose the method of claim 1, furthermore wherein the first amount of dopant is in the range of 0.5 to 50 wt% of the doped tantalum nitride layer [see paragraph 0024].
Regarding claim 4, Lakshmanan et al disclose the method of claim 1, furthermore wherein forming the doped tantalum nitride layer comprises forming a lamination of tantalum nitride and dopant-containing layers by atomic layer deposition, and then annealing the lamination [see paragraphs 0038 and 0039].
Lakshmanan et al disclose the method of claim 1. While Lakshmanan et al do not specifically disclose wherein the doped tantalum nitride layer has a resistivity greater than 1200 µΩ-cm, Lakshmanan et al do disclose the same material of tantalum nitride, formed by the same process, with doping levels of the same dopants that overlap the claimed levels. Thus, one of ordinary skill in the art would recognize that the layer disclosed by Lakshmanan et al would achieve the claimed resistivity.
Regarding claim 12, Lakshmanan et al disclose the method of claim 1, furthermore comprising depositing a metal contact 235, 240 on the treated doped tantalum nitride layer [see Fig. 2; see also paragraphs 0035 and 0036].
Regarding claim 13, Lakshmanan et al disclose the method of claim 12, furthermore wherein the metal contact comprises one or more of copper, cobalt or copper doped with one or more of manganese, tungsten or aluminum [see paragraph 0036].
Regarding claim 14, Lakshmanan et al disclose the method of claim 1, furthermore wherein the substrate has a surface with a structure formed therein, the structure extending a distance into the substrate and having sidewalls and a bottom, the bottom comprising a copper layer [see Fig. 2].
Regarding claim 15, Lakshmanan et al disclose the method of claim 1, furthermore wherein the sidewalls of the structure comprise a low-k dielectric material [see paragraph 0022, wherein the layer 110 of Fig. 1 is analogous to layer 210 of Fig. 2].
Regarding claim 16, Lakshmanan et al disclose the method of claim 15, furthermore wherein the low-k dielectric material comprises one or more of fluorine-doped silicon oxide, organosilicate glass or porous silicon dioxide [see paragraph 0022].
Lakshmanan et al disclose the method of claim 16, furthermore wherein the doped tantalum nitride layer is a conformal film formed on the sidewalls and bottom of the structure [see Fig. 2].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lakshmanan et al (US Patent Application Publication 2013/0140698) in view of Dordi et al (US Patent Application Publication 2008/0142971).
Regarding claim 9, Lakshmanan et al disclose the method of claim 1. Lakshmanan et al do not disclose wherein the plasma is an inductively coupled plasma, generated by an ICP coil, but rather Lakshmanan et al are silent as to the process of generating the plasma. One such as Dordi et al disclose a plasma treatment for a tantalum nitride layer, wherein the plasma comprises helium or neon [see paragraph 0025], wherein the plasma is an inductively coupled plasma, generated by an ICP coil [see paragraph 0026]. It would have been obvious to one of ordinary skill in the art at the time of invention to use an ICP coil to generate the helium or neon plasma of Lakshmanan et al, particularly in the absence of detailed instructions by Lakshmanan et al, because it is a known process in the art for plasma generation. 
Lakshmanan et al and Dordi et al disclose the method of claim 9. Furthermore to the plasma process, Dordi et al disclose wherein the plasma generated by the ICP has a frequency of 2 MHz [see paragraph 0025].
Regarding claim 11, Lakshmanan et al disclose the method of claim 1. Lakshmanan et al do not disclose wherein the substrate is biased to create a directional plasma, but rather Lakshmanan et al are silent as to the process of generating the plasma. One such as Dordi et al disclose a plasma treatment for a tantalum nitride layer, wherein the plasma comprises helium or neon [see paragraph 0025], and furthermore wherein the substrate is biased to create a directional plasma [see paragraph 0026]. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al (US Patent Application Publication 2019/0385908) in view of Lakshmanan et al (US Patent Application Publication 2013/0140698).
Regarding claim 19, Xie et al disclose a cluster tool comprising:
one or more process chambers around a central transfer station, the one or more process chambers configured to deposit a doped tantalum nitride film [see Fig. 4; see also paragraph 0002], anneal the doped tantalum nitride film [see paragraph 0069] and expose the annealed doped tantalum nitride film to a plasma comprising one or more of helium or neon [see paragraph 0040]; and
at least one controller 402 connected to the one or more process chambers and central transfer station.
Xie et al do not disclose the specifics of the method of Lakshmanan et al as claimed, for instance, in claim 1, although disclosing a cluster tool that is capable of performing the method. Lakshmanan et al disclose a method of depositing a tantalum nitride film 230, depositing a Xie et al disclose the cluster tool containing the configurations to perform these steps, plus a configuration to move the substrate between the one or more process chambers and central transfer station.
It would have been obvious to one of ordinary skill in the art at the time of invention to use the cluster tool of Xie et al to carry out the method of Lakshmanan et al in order to increase throughput during device processing, as many wafers can be manufactured at once within the different chambers, as well as to allow uniform manufacturing since each chamber does performs only one function and the wafer is not subject to accidental contamination while processes are transitioned.
Regarding claim 20, Xie et al disclose a non-transitory computer readable medium including instructions, that, when executed by a controller of a processing chamber, causes the processing chamber to perform operations [see paragraph 0042]. Xie et al do not disclose the specifics of the method of Lakshmanan et al as claimed, for instance, in claim 1, although disclosing a non-transitory computer readable medium that instructs a controller of a processing chamber that is capable of performing the method. Lakshmanan et al disclose a method comprising operations of:
depositing a tantalum nitride film 230 on a substrate 210;
depositing a dopant-containing film on the substrate [see paragraph 0039];
annealing the substrate [see paragraph 0038]; and
exposing the substrate to a neon plasma [see paragraphs 0043 and 0052].
It would have been obvious to one of ordinary skill in the art at the time of invention to use non-transitory computer readable medium including instructions, that, when executed by a controller of a processing chamber, causes the processing chamber to perform operations, as Xie et al to carry out the method of Lakshmanan et al in order to allow the process to proceed in an automated manner.

Allowable Subject Matter
Claims 3, 6-8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding dependent claim 3, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein the second amount of dopant is decreased from the first amount of dopant and is in the range of 0.05 to 20 wt% of the treated doped tantalum nitride layer; regarding dependent claim 6, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein the treated doped tantalum nitride layer has a resistivity less than 600 µΩ-cm; regarding dependent claim 7, and claim 8 which depends therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein the doped tantalum nitride layer [see the rejection above with respect to 35 U.S.C. §112, second paragraph] has a carbon content greater than 0.8% on an atomic basis; and regarding dependent claim 18, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein the substrate is biased to form a directional plasma, specifically such that the dopant is removed from the bottom of the structure and substantially left in the sidewalls of the doped tantalum nitride layer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899